HENRY L. OPPENBORN, JR., County Judge.
Appellant-Defendant appeals from a judgment against him granting compensatory damages and punitive damages. After examining the briefs and record on appeal and hearing oral argument, this Court agrees with the Trial Court in awarding the compensatory damages to the Appellee, however, in view of the fact that there is absolutely no evidence in the record to prove punitive damages, this award cannot stand. See Haendel v. Paterno, 388 So.2d 235 (Fla.App.5th DCA 1980). We must, therefore, reverse that portion of the Final Judgment awarding punitive damages.
REVERSED AND REMANDED with directions to the Trial Court to enter an amended Final Judgment deleting the award for punitive damages.